 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                       TACOMA DIVISION
 7
      CHRISTIAN JOSEPH MAJEWSKI,                               C18-5919 RSM
 8      Plaintiff,

 9    vs.

10    COMMISSIONER OF SOCIAL SECURITY,                         ORDER
        Defendant.
11

12
            It is hereby ORDERED that attorney fees in the amount of $2,427.13 shall be awarded to
13
     Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be
14
     paid to Plaintiff’s attorney, dependent upon verification that Plaintiff has no debt which qualifies
15
     for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in
16
     Astrue v. Ratliff, 130 S.Ct. 2521 (2010). Attorney fees are paid pursuant to 28 U.S.C. §1920.
17
            If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and
18
     mailed to Plaintiff’s attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR
19
     97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt
20
            //
21
            //
22
            //

            //
 1   shall be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.

 2          DATED this 6th day of September 2019.

 3

 4                                                  A
                                                    RICARDO S. MARTINEZ
 5                                                  CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8
     Presented by:
 9
     s/ Kevin Kerr
10   KEVIN KERR, WSB #47715
     Schneider Kerr & Robichaux
11   PO Box 14490
     Portland, OR 97293
12   (503) 255-9092
     kevinkerr@schneiderlaw.com
13

14

15

16

17

18

19

20

21

22
